 In the Matter of ELECTRo METALLURGICAL COMPANY (NIAGARA WORKS)andDISTRICT 50, UNITED MINE WORKERS OF AMERICAIn the Matter of ELECTRO METALLURGICAL COMPANYandBROTHERHOODOF RAILROAD TRAINMEN.In the Matter Of ELECTRO METALLURGICAL COMPANYandBROTHERHOODOF LOCOMOTIVE FIREMEN & ENGINEMENCases Nos. 3-R-773, 3-R-818 and 3-8-820 respectivelySECOND SUPPLEMENTAL DECISIONANDDIRECTIONSeptember 14, 1944On August 15 and 16, 1944,pursuantto a Decision and Direction ofElection issued by the Board on July 31, 1944,'an election was con-cducted among certain employees of Electro Metallurgical Company(Niagara Works), Niagara, New York, under the direction and super-vision of the Regional Director for the ThirdRegion(Buffalo, NewYork).Upon the conclusion of the election, a Tally of Ballots wasmade by an agent of the Regional Director.The Tally indicated that, of the approximately2068eligibles in thevoting group, 1689 cast valid votes, of which 448 were cast for District50,United Mine Workers of America, and 604 were cast for Local 250,United Gas, Coke and Chemical Workers, C. I. O. In addition, 639ballots were cast for neither labor organization, 10 ballots were void,41 ballots were challenged, and 8 ballots were specially challenged?Inasmuch as the election was inconclusive and the number of chal-lenged ballots was sufficient to affect the result in terms of the choicesto be presented to the voters in a run-off election, the Regional Directorpursuant to Article III, Section 10, of National Labor RelationsBoardRulesand Regulations-Series 3, as amended, investigated the157 N. L.R. B. 5182On August 10, 1944, the Board ordered that the Regional Dnector challenge,segregate,and impoundthe ballots of (a) conductors,switchmen,and brakemen,and (b)railroadengineers,firemen, and hostlers.On August30, 1944,the Board issued a Supplementaland Amended Decision and Direction of Elections(57 N. L.It.B.,No. 297)providing,inter alia,for separate elections among these employees and directing that ballots cast bythem in the comprehensive' election be destroyed.58 N. L R.B, No. 54.268 ELECTRO METALLURGICAL COMPANY269issuesraised by certain of the challenged ballots and on September 1,1944, issued and duly served upon all parties to this proceeding copiesof his Report on Challenged Ballots.3No exceptions to the Reporthave been filed by any of the parties.With respect to the challenged ballots the Regional Director re-ported as follows :David Davidsonand E.W. Hillmanwere challenged by the C. I. 0.and District 50, respectively, on the ground that they are supervisoryemployees.The Regional Director's report indicates that these em-ployees have authority to make effective recommendations affectingthe status of subordinates.Under these circumstances, we find thatthey are supervisors, and we shall sustain the challenges to theirballots.H. A. WilsonandDouglas Dainmonwere challenged by District 50and the C. I. 0., respectively, on the ground that theyare assistantsto the shiftforemanand, consequently, supervisory employees.TheRegional Director reported that neither of these employeesis engagedin manual production work, both transmit the orders'-of their respec-tive foremen to other employees in their departments, and both areresponsible for the progress of work in their departments.Further-more, the Report indicates that these employees are regarded by otheremployees in their departments as supervisors. In view of these cir-cumstances, we agree with the Regional Director that Wilson andDemmon are supervisors, and shall sustain the challenges to theirballots.Charles C. Soudder, Theodore Blaehinski, D. F. Naz'um, Claude A.Blake,and C.M. Donachywere challenged either by the C. I. 0. orby District 50 on the ground that they are supervisory straw bosses.While the majority of straw bosses perform manual labor alongsidethe employees for whom they are responsible, these five employees per-formno manualproduction work, as such; are regularly engaged indirecting the work of groups ranging from 6 to 20 employees; andpossess the authority, subject to confirmation by their respective fore-men, to transfer their subordinates from one job to another withintheir respective departments.Since their time is spent primarily indirecting and expediting the work of their subordinates, they are, inour opinion, on a level higher than that of the ordinary straw boss.In view of these circumstances we agree with the Regional Directorand are of the opinion that the combination of duties which these em-ployees perform stamps them as supervisors.We shall, therefore,sustain.the challenges to their ballots.a In hisReport, theRegional Director stated,inter alia,that, in accordance with theSuppleniental-and Amended Decision, the eight specially challenged ballots were destroyed. ,270DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. J. Hartmanwas challenged by the C. I. O. on the ground that heis a clerical employee, a classification not included within the appro-priate unit as delineated in the -Board's Decision and Direction ofElection.The Company classifies Hartman as a storekeeper.Hisduties consist of checking and receiving raw materials for the store-room, and making out the necessary receiving and distributing re-'ports.He is directly responsible to the office manager, and not-to a,production or maintenance supervisor.Under these circumstanceswe are in accord with the Regional Director, and find that Hartmanis a clerical employee.We shall, accordingly sustain the challengeto his ballot.In accordance with the foregoing, we hereby declare invalid the bal-lots of David Davidson, E. W. Hillman, H. A. Wilson, Douglas Dem-mon, Charles C. Scudder, Theodore Blachinski, D. F. Nazum, ClaudeA. Blake, C. M. Donachy, and J. J. Hartman. Since the remainingnumber of challenged ballots are insufficient to affect the choiceswhich are to be presented to voters at a run-off election, it is unneces-sary to pass upon them.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to National Labor Relations Board Rules and Regu-lations-Series 3, as amended, it is hereby.DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Electro Metal-lurgical Company (Niagara Works), Niagara, New York, the RegionalDirector for the Third Region shall proceed pursuant to the provisionsof Article III, Section 11, of said Rules and Regulations.CHAIRMAN MILLIS took no part in the consideration of the aboveSecond Supplemental Decision and Direction.